NEGATIVE ACTIVE MATERIAL FOR RECHARGEABLE LITHIUM BATTERY, AND RECHARGEABLE LITHIUM BATTERY INCLUDING SAME
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following:
In claim 12, it appears that “on the surface of the composite” should read “on the surface of the silicon particles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 20150243969 A1, hereafter Ku) in view of Kim et al. (US 20170162868 A1, hereafter Kim).
Regarding claim 1, Ku teaches a negative active material for a rechargeable lithium battery (See at least: Title, Abstract), the negative active material comprising:
a composite including silicon particles (“2” in Fig. 1) and a first amorphous carbon (“4” in Fig. 1); and
a second amorphous carbon surrounding on the composite (See “5” in Fig. 1).
Ku is silent on metal particles as claimed. However, in the same field of endeavor, Kim discloses that metal-layer-coated silicon particles may contribute to increasing the surface electrical conductivity of silicon ([0016]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed metal-layer-coated silicon particles as an alternative to the silicon particles of Ku, as taught by Kim, in order to increase the surface electrical conductivity of silicon.
Regarding claim 2, Ku in view of Kim teaches the negative active material as claimed in claim 1, wherein the metal particles are on a surface of the silicon particles (See, e.g., metal layer “210” in Fig. 1C of Kim). Also note that one of ordinary skill in the art would know that a metal layer is composed of metal particles.
Regarding claim 3, Ku in view of Kim teaches the negative active material as claimed in claim 1, wherein the composite includes:
the metal particles positioned on a surface of the silicon particles (See, e.g., metal layer “210” in Fig. 1C of Kim). Also note that one of ordinary skill in the art would know that a metal layer is composed of metal particles; and
the first amorphous carbon surrounding the silicon particles and the metal particles (See “4” in Fig. 1 of Ku).
Regarding claim 4, Ku in view of Kim teaches the negative active material as claimed in claim 1, wherein the metal particles include Ni, for example ([0017], Kim).
Regarding claims 8-9, Ku in view of Kim teaches the negative active material as claimed in claim 1, and further teaches that the thickness of the metal layer (e.g., a layer of Ni, [0017], Kim) may be within the range of 0.01 nm to 5 nm ([0018], Kim), meaning that the diameter of the metal particles is 5 nm or less, overlapping the range of about 1 nm to about 20 nm as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Also, at least, when the diameter of the metal particles is as small as a diameter of an atom of Ni, the metal particles are spherical.
Regarding claim 10, Ku in view of Kim teaches the negative active material as claimed in claim 1, wherein the second amorphous carbon is a continuous layer on the surface of the composite (See Fig. 1 of Ku).
Regarding claim 11, Ku in view of Kim teaches the negative active material as claimed in claim 1, wherein the first amorphous carbon is a hard carbon, and the second amorphous carbon is a soft carbon (at least: [0058], Ku).
Regarding claim 12, Ku in view of Kim teaches the negative active material as claimed in claim 1, wherein the metal particles are directly on the surface of the silicon particles (See, e.g., Fig. 1C of Ku, where metal particles in the metal layer 210 are directly on the surface of silicon particles 300; or directly on the surface of silicon particles “2” in Fig. 1 of Kim after modification of Kim by Ku).
Regarding claim 13, Ku in view of Kim teaches a rechargeable lithium battery (See at least: Fig. 2, Ku), comprising:
a negative electrode including the negative active material as claimed in claim 1 (at least: [0013], Ku);
a positive electrode ([0013], Fig. 2, Ku); and 
an electrolyte ([0013], Fig. 2, Ku).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Kim, as applied to claim 1 above, and further in view of Shin et al. (US 20190312264 A1, hereafter Shin).
Regarding claims 5-7, Ku in view of Kim teaches the negative active material as claimed in claim 1, and further teaches the silicon particles may have a spherical shape and a particle diameter of about 100 nm or less (See “silicon particles” in [0050], Ku), overlapping the range of about 5 nm to about 300 nm as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Ku in view of Kim further teaches that the silicon particles may have a rod shape ([0050], Ku). Ku further discloses that the aspect ratio of the silicon rod “is smaller than that of the silicon nanowire” ([0050], Ku), and one of ordinary skill in the art would readily arrive at the claimed aspect ratio of about 5 to about 20 by adjusting the length and diameter of the silicon rod.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727